DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A (i.e. the embodiment related to Figs.1-8 encompassing claims 1-6, 11-12 and 14-17) in the reply filed on 02/11/2021 is acknowledged. However, Applicant fails to mention whether or not this election is without traverse. As such, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Consequently to the Applicant reply claims 7, 13 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to at least one of the nonelected Species, there being no allowable generic or linking claim.
Claim Objections
Claims 3 and 14 are objected to because of the following minor informalities: it is believe by the examiner that there is a typographical error of “an other” instead of “another”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 4-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriguchi et al. (US 2002/0190340 A1 hereinafter referred to as “Moriguchi”).
With respect to claim 1, Moriguchi discloses, in Figs.1-6 and 8, a semiconductor element comprising: a semiconductor substrate (10-11) (see Par.[0055] wherein semiconductor substrate 10-11 is disclosed); a field effect transistor provided on the semiconductor substrate (10-11), and a first electrode (1) provided on one surface side/(upper surface) of the semiconductor substrate (10-11) (see Par.[0054] 
With respect to claim 2, Moriguchi discloses, in Figs.1-6 and 8, the semiconductor, further comprising a barrier metal (21) provided between the first electrode (1) and the electrode region (13) (see Par.[0060] wherein barrier metal 21 is disclosed).
With respect to claim 3, Moriguchi discloses, in Figs.1-6 and 8, the semiconductor element, further comprising a second electrode (22) provided on another surface/(lower surface) side of the semiconductor substrate (10-11) (see Par.[0063] wherein drain main electrode 22 is disclosed).
With respect to claim 4, Moriguchi discloses, in Figs.1-6 and 8, the semiconductor element, wherein the field effect transistor includes a first body diode (SBD) including the well region (12) and the drift region (11) and electrically connected to the second electrode (22) and a second body diode (D1 and D2) including the well region (12) and the electrode region (13) and electrically connected to the first electrode (1) (see Figs.2 and 8, Par.[0058]-[0069] wherein Q2/D2 and SBD 80 are connected in parallel, a predetermined forward bias voltage is applied between the source electrode 1 and drain electrode 22 of the "L" side transistor Q2 (i.e., between the anode 1 and cathode 22 of the SBD), a forward current flows through the parasitic PN diode D1 side transistor Q2 and SBD 80; and a reverse bias voltage is applied to the SBD 80 at a given time).
With respect to claim 5, Moriguchi discloses, in Figs.1-6 and 8, the semiconductor element, wherein the field effect transistor includes a trench penetrating through the well region (12) from a front surface of the electrode region (13), a gate insulating film (15) arranged in the trench, and a gate electrode (16) embedded in the trench via the gate insulating film (15) (see Par.[0057] wherein trench gate electrode 16 and gate insulating 15 are disclosed).
With respect to claim 6, Moriguchi discloses, in Figs.1-6 and 8, the semiconductor element, wherein the field effect transistor includes a gate electrode pad (2) electrically connected to the gate electrode (1) (see Fig.1, Par.[0054] wherein gate electrode 2 is disclosed).
With respect to claim 11, Moriguchi discloses, in Figs.1-6 and 8, the semiconductor element, wherein the semiconductor substrate (100-11) includes, on a first semiconductor layer (10) of the first conductivity type/(N- type), a second semiconductor layer (11) of the first conductivity type(N- type) having a lower impurity concentration than the first semiconductor layer.
With respect to claim 12, Moriguchi discloses, in Figs.1-6 and 8, a semiconductor element comprising: a field effect transistor (14) (see Par.[0054] wherein FET-forming region is disclosed); a first body diode (SBD) incorporated in the field effect transistor and connected to a drain (22) of the field effect transistor (14); and a second body diode (D1 and D2) incorporated in the field effect transistor and connected to a source (1) of the field effect transistor, wherein a forward direction of the first body diode is reverse to a forward direction of the second body diode, and the first body diode and the second body diode are connected in series to each other (see Par.[0054] wherein main source electrode 1 is disclosed; see Par.[0056] wherein N+ type region 13, N- region 11 and P type well base layer 12 are disclosed; see Par.[0063] wherein drain main electrode 22 is disclosed; see Figs.2 and 8, Par.[0058]-[0069] wherein Q2/D2 and SBD 80 are connected in parallel, a predetermined forward bias voltage is applied between the source electrode 1 and drain electrode 22 of the "L" side transistor Q2 (i.e., between the anode 1 and cathode 22 of the SBD), a forward current flows through the parasitic PN diode D1 side transistor Q2 and SBD 80; and a reverse bias voltage is applied to the SBD 80 at a given time).
With respect to claim 14, Moriguchi discloses, in Figs.1-6 and 8, the semiconductor element, further comprising a second electrode (22) provided on an other surface side of the semiconductor substrate.
With respect to claim 15, Moriguchi discloses, in Figs.1-6 and 8, the semiconductor element, wherein the field effect transistor includes a trench penetrating through the well region (12) from a front surface of the electrode region (13), a gate insulating film (16) arranged in the trench, and a gate electrode (16) embedded in the trench via the gate insulating film.
With respect to claim 16, Moriguchi discloses, in Figs.1-6 and 8, the semiconductor element, wherein the field effect transistor (14) includes a trench penetrating through the well region (12) from a front surface of the electrode region (13), a gate insulating film (15) arranged in the trench, and a gate electrode (16) embedded in the trench via the gate insulating film (15).
With respect to claim 17, Moriguchi discloses, in Figs.1-6 and 8, the semiconductor element, wherein the field effect transistor (14) includes a trench penetrating through the well region (12) from a front surface of the electrode region (13), a gate insulating film (15) arranged in the trench, and a gate electrode (16) embedded in the trench via the gate insulating film.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, the following cited prior arts either alone or in combination anticipate all elements of claims 1 and 14:  Matsuura et al. US 2013/0187223 A1; Hsieh US 2010/0123185 A1; Onozawa US 2016/0027906 A1; Shimizu et al. US 2009/0014719 A1; Robb et al. US 2006/0226439 A1; Katchi et al. US 2006/0157779 A1; Nagata et al. US 2017/0062574 A1; Kumar et al. US 2006/0284217 A1; Nakazawa et al. US 2006/0261391 A1; Sakamoto et al. US 6,323,518 B1; and Naito US 2017/0162662 A1.
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818